IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0787-06


VIRGIL RAYMOND STEWART, JR., Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

HARRIS COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of possession of methamphetamine and sentenced to thirty-five years imprisonment.  The Court of Appeals reversed, finding the evidence factually
insufficient to affirmatively link Appellant to the methamphetamine.  Stewart v. State, 187
S.W.3d 249 (Tex. App.- El Paso, 2006).  The State petitioned this Court for discretionary
review.
 When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Watson v. State.  ___ S.W.3d ___, 2006 Tex. Crim. App.
LEXIS 2040 (Tex. Crim. App. October 18, 2006).  Therefore, we vacate the judgment of the
Court of Appeals and remand for that court to consider the effect of Watson, if any, on its
reasoning and analysis in this case.


En banc
Delivered: December 13, 2006
Publish